Citation Nr: 9918383	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-45 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
October 1983.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at hearing before the undersigned 
Member of the Board, sitting at the RO in April 1999.

The Board notes that other issues were developed for 
appellate review, to include whether the evaluation assigned 
to the service-connected removal of the right testicle was 
correct and entitlement to service connection for an erectile 
dysfunction disorder, claimed on a secondary basis.  In a 
written statement of September 1998 and again at the hearing, 
it was noted that the only issue the veteran wished to pursue 
was entitlement to service connection for rheumatoid 
arthritis, thereby withdrawing the genitourinary disability 
issues from appellate consideration.  The Board will proceed 
accordingly.  


REMAND

The veteran reports that he had treatment for foot pain in 
Germany in 1980 and that the symptoms that he had at that 
time represented the beginning of his rheumatoid arthritis.  
Medical records received from the service department do not 
include a report of examination for entrance into service or 
any treatment records dated earlier than April 1982.  The 
veteran provided information concerning the unit he was 
assigned to in Germany and the hospital where he received 
treatment on his initial application for VA benefits.  At his 
hearing in April 1999 he reported that he served in a Reserve 
unit after leaving active duty.  

The Board notes that the record contains various medical 
opinions relating to the time of onset of the veteran's 
rheumatoid arthritis.  A VA examiner who saw the veteran in 
March 1998 indicated that rheumatoid arthritis first appeared 
in the first quarter of 1985.  In fact medical records show 
that the veteran was seen in April 1985 at which time he gave 
a 6 week history of migratory joint aches and morning 
stiffness and swelling.  Another VA physician who reported 
treating the veteran since 1995 reported in a letter dated in 
April 1999 that there were factors indicating the onset of 
rheumatoid arthritis while the veteran was in service.

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should request that the 
service department provide any additional 
service medical records available.  If no 
additional records are available from the 
National Personnel Records Center, 
efforts should be made to contact the 
Army Hospital in Germany where the 
veteran stated that he received treatment 
and the reserve unit in which he 
participated after leaving active duty to 
determine whether additional service 
medical records are available.  Any 
additional records obtained should be 
incorporated in the claims folder.

2.  After completing the above 
development to the extent possible, the 
RO should forward the complete claims 
folder including any additional medical 
records obtained to a specialist in 
rheumatology who has not previously 
treated or examined the veteran for 
review of the record and expression of an 
opinion as to the date of onset of the 
veteran's rheumatoid arthritis.  The 
physician should give reasons for his/her 
opinion.

3.  When the above action has been 
completed, the pending issue should be 
reevaluated by the RO and, in the event 
that the determination remains adverse to 
the appellant, the claims folder and 
assembled data should be returned to the 
Board for completion of appellate review 
after compliance with the provisions of 
38 U.S.C.A. § 7105 (West 1991).  

On remand the appellant is free to submit additional evidence 
and argument on the questions at issue to the Board.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  However, no action is 
required by the appellant unless he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


